Citation Nr: 1242127	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-12 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fungal infections of the feet, to include tinea pedis, mycotic toenails, and onychomycosis.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran had active duty service from June 1985 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction was transferred to the Philadelphia, Pennsylvania RO.  It is currently with the Appeals Management Center (AMC).  

The Board remanded the issues in November 2010 for additional development.  The Board previously considered the issue of service connection for IBS as involving the question of whether new and material evidence had been received to reopen the claim.  In a September 2003 decision, the RO had denied entitlement to service connection for a stomach condition.  Evidence received after that decision showed a diagnosis of IBS.  A claim based on a diagnosis not previously considered, constitutes a new claim that is decided on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Hence, the issue before the Board is service connection for IBS, rather than a petition to reopen a claim for new and material evidence.  

In November 2010, the Board referred the claims for a total disability rating based upon individual unemployability (TDIU) and a petition to reopen a previously denied claim of service connection for depression due to a stomach disability.  In December 2010, the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD).  In addition, the record shows that the Veteran raised a claim for compensation pursuant to 38 U.S.C.A. § 1151 for stomach and breast disorders and a petition to reopen a claim for service connection for a low back disability.  See September 2007 and October 2011 Veteran statements.  Most recently, the Veteran raised another 38 U.S.C.A. § 1151 claim for otitis media.  See October 2012 statement.  

The following issues: service connection for an acquired psychiatric disability to include PTSD and depression, including as due to a stomach disorder; entitlement to a TDIU; compensation pursuant to 38 U.S.C.A. § 1151 for VA medical treatment of her stomach, breast, and otitis media; and a petition to reopen a service connection claim for a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  

In April 2012, the Board remanded the appeal for the AOJ to conduct additional search efforts in obtaining the Veteran's service treatment records (STRs) or make a formal determination of unavailability.  It also instructed the AOJ to obtain additional VA medical opinions that reflect consideration of the Veteran's reports of a continuity of symptomatology beginning in service.  

An April 2012 AOJ memorandum reflects that they determined that STRs were currently of record and no additional action was necessary.  It notes that STRs were requested in June 2002.  The record shows that STRs were requested in June 2002, but the records management center (RMC) gave a negative reply.  The RO also submitted a personnel information exchange system (PIES) request in June 2002.  

The National Personnel Records Center (NPRC) reported that the available STRs were limited to microfiche and these records were copied and mailed.  To date, the only service treatment records consist of the Veteran's entrance examination and report of medical history and reserve service records from the 1990s.  Meanwhile, the Veteran reports that she received gastrointestinal and podiatry treatment during service, including a bunionectomy in 1989 or 1990.  See October 2004 claim; September 2005 statement.  These STRs are not of record.  In sum, there are outstanding STRs and it is not clear whether there are any alternative sources for these records.  

The Board remanded the appeal for the AOJ to make a formal determination as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c) or whether alternate sources might be available.  The AOJ has not done so.  The claims on appeal may not be decided until a formal determination as to the unavailability of these records has been made.  Stegall.; See also Moore v. Shinseki, 555 F.3d 1369 (2009); See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate records). 

For the claimed foot disorders, the AOJ obtained a May 2012 medical opinion.  The examiner did not consider the Veteran's reports of dermatological and nail discoloration associated with wearing combat boots that began in service and has continued since.  See March 2005 and October 2011 Veteran statements.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).  An examination is not adequate were it fails to consider a Veteran's reports of symptoms in service and relies solely on the absence of confirmation in service treatment records.  Dalton v. Peake, 21 Vet App 23 (2007).


In this instance, the Veteran is competent to describe visible symptoms, such as nail discoloration and dermatological disorders in her feet.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  She reports developing nail discoloration and athlete's foot as associated with wearing combat boots and the in-service bunionectomy.   See March 2005 and October 2011Veteran statements; August 2007 VA examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Seek service treatment records for the Veteran with any necessary follow up requests.  If the records are not available, search alternate sources of records. 

All efforts to obtain these records should be documented in the claims file.  

If these records are unavailable, a formal finding of unavailability should be made with notice to the Veteran and her representative of the efforts made to obtain the records and what further action will be taken on her claim.

2.  After additional service treatment records are associated with the claims folder or it is determined that they are not available, schedule the Veteran for a VA podiatry examination to determine whether any current foot disability or foot skin disorder is related to service.

The claims folder (to include access to Virtual VA records) and a copy of this remand must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should interview the Veteran about her foot symptoms during service associated with wearing combat boots and her current symptoms and any continuity of symptoms.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current dermatological foot or nail disorder had its onset in service, or is otherwise the result of a event, injury, or disease in service, including wearing combat boots. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of in-service symptoms and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 
  
3.  IF additional service treatment records are associated with the claims folder, contact the May 2012 VA examiner for an addendum opinion to her May 2012 report.   

The claims folder (to include access to Virtual VA records) and a copy of this remand must be sent to the examiner for review; consideration of such should be reflected in the completed addendum.

The examiner is asked to state whether she would amend her May 2012 opinion in light of review of the newly generated service treatment records.  


4.  The RO/AMC should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue an SSOC. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

